Citation Nr: 1030814	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder 
arthritis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for left shoulder 
arthritis.

3.  Entitlement to service connection for carpal tunnel syndrome, 
left hand.

4.  Entitlement to service connection for carpal tunnel syndrome, 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2008, a statement of the case 
was issued in January 2009, and a substantive appeal was received 
in February 2009.   

The Veteran presented testimony at a Board hearing in April 2010.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Right shoulder
The Veteran testified that the severity of his right shoulder 
disability has increased since his April 2008 VA examination.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

As such, the Board finds that a new examination of the Veteran's 
right shoulder is warranted.  

Left shoulder
The Board notes that the Veteran was discharged from service in 
April 2006; and that he filed his claim for service connection in 
September 2007.  The RO denied the Veteran's claim on the basis 
that the Veteran did not have a current diagnosis to account for 
his left shoulder pain.  The Board notes that the Veteran was 
never afforded an examination of the left shoulder (the April 
2008 examination report only contains findings pertaining to the 
Veteran's right shoulder).  Given that the Veteran complaints of 
pain are documented a mere 17 months after discharge from 
service, the Board finds that a VA examination is warranted to 
determine the nature, etiology, and severity of the Veteran's 
left shoulder pain.  The examiner should opine whether it is at 
least as likely as not (a 50 percent or greater probability) that 
any left shoulder disability had its onset during service or is 
causally linked to any incident of active service.  

Additionally, the Veteran testified that he served in the 
Southwest Asia (specifically Kuwait).  The Board notes that he 
has been awarded the Global War on Terrorism Service Medal and 
the Global War on Terrorism Expeditionary Medal.   

Service connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 
18, 2006).  Consideration of a Veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.



Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) Neuropsychological 
signs or symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular signs or 
symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 
C.F.R. § 3.317(b).

The RO should confirm that the Veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  After 
giving the benefit of the doubt to the Veteran, if the RO 
determines that the Veteran did serve in the Southwest Asia 
theater of operations during the Persian Gulf War; then the 
examiner should opine whether the Veteran exhibits any objective 
evidence of signs or symptoms which may be manifestations of 
undiagnosed illnesses.

Carpal tunnel syndrome
The Veteran first sought treatment for numbness in his hands in 
January 2007 (a mere nine months after being discharged from 
service).  He underwent an April 2008 examination in which nerve 
conduction studies revealed electrodiagnostic evidence of median 
nerve compression at the right wrist involving motor and sensory 
fibres with no denervation on EMG.  The examiner noted that the 
Veteran "does have symptoms of carpal tunnel syndrome on the 
right."  Furthermore, the examiner diagnosed carpal tunnel 
syndrome on the right.  

The April 2008 examiner failed to provide an opinion regarding 
whether the Veteran's carpal tunnel syndrome on the right had its 
onset during service or is causally linked to any incident of 
active service.  Moreover, it does not appear that the left 
hand/wrist was examined at all.  Given that the Veteran sought 
treatment a mere nine months after being discharged from service, 
the Board finds that a VA examination is warranted to determine 
the nature, etiology, and severity of the Veteran's bilateral 
hand/wrist pain.  The examiner should opine whether it is at 
least as likely as not (a 50 percent or greater probability) that 
any such disability had its onset during service or is causally 
linked to any incident of active service.  

Additionally, if the Veteran is found to have had service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
then the examiner should opine whether the Veteran exhibits any 
objective evidence of signs or symptoms which may be 
manifestations of undiagnosed illnesses.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA orthopedic examination for the purpose 
of determining the current severity of his 
right shoulder disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
special tests deemed medically advisable 
should be conducted.  Range of motion 
testing should be conducted, and if 
possible, the examiner should report (in 
degrees) the point in range of motion 
testing where motion is limited by pain.  
If possible, the examiner should also offer 
an opinion as to the degree of additional 
functional loss (if any) due to weakness, 
fatigue, and incoordination, including 
during flare-ups.
 
2.  The RO should confirm that the Veteran 
served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The Veteran should be afforded a VA 
medical examination to determine the 
nature, etiology, and severity of any 
disability of the left shoulder and 
bilateral hands/wrists.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
Following a review of the relevant medical 
evidence in the claims file, to include the 
service treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
left shoulder and/or bilateral hand/wrist 
disability had its onset during service or 
is causally linked to any incident of 
active service. 

Additionally, if the Veteran served in the 
Southwest Asia theater of operations during 
the Persian Gulf War, the examiner should 
opine whether the Veteran exhibits any 
objective evidence of signs or symptoms 
which may be manifestations of undiagnosed 
illness.  

4.  Then, the claims on appeal must be 
readjudicated on the basis of all the 
evidence of record and all governing legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for response, before the record is 
returned to the Board for appellate review.

By this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


